Opinión disidente del
Juez Asociado Señor Fuster Berlingeri.
Una de las enmiendas más importantes que se le hizo en 1995 a nuestro ordenamiento jurídico en lo que respecta a la adopción, fue la que añadió el último párrafo del vi-gente Art. 133 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 534. Dispone ese párrafo que:
El tribunal tendrá discreción para resolver situaciones como las dispuestas en esta sección, teniendo siempre como guía para su decisión el bienestar y conveniencia del menor.
La razón de ser y el sentido propio de esta enmienda surge de modo claro cuando se examina el desarrollo de nuestra jurisprudencia sobre la adopción. Veamos.
Reiteradamente hemos señalado que nuestra legisla-ción sobre la adopción “es producto de nuestra autoctonía”. Feliciano Suárez, Ex parte, 117 D.P.R. 402 (1986); Ex parte J.A.A., 104 D.P.R. 551 (1976); Rivera Coll v. Tribunal Superior, 103 D.P.R. 325 (1975). Se trata de una figura jurí-dica cuyos contornos concretos se han delimitado con arre-glo a nuestras realidades y valores particulares.
Parte importante de la evolución autóctona de nuestra figura jurídica de la adopción ha sido su desarrollo jurisprudencial. En numerosas ocasiones ha sido este Tribunal el foro que ha atendido problemas y situaciones no-vedosas, pautando para ellas normas particulares que han ampliado y complementado nuestro acervo jurídico sobre la adopción. En efecto, en casos como Feliciano Suárez, Ex parte, supra; Ex parte J.A.A., supra; Rivera Coll v. Tribunal Superior, supra; Ex parte Warren, 92 D.P.R. 299 (1965); Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254 (1963);
*239Ex parte Ortiz y Lluberas, 42 D.P.R. 350 (1931), y otros, este Tribunal ha resuelto situaciones noveles, que no ha-bían sido reguladas concretamente por el legislador, y he-mos formulado las normas pertinentes. En los casos aludi-dos, para preceptuar la nueva pauta aplicable a la situación particular ante nuestra consideración, nos hemos guiado por dos principios medulares, a saber: (1) que el estatuto sobre adopción debe ser interpretado liberalmente a favor del adoptado, y (2) que el interés primordial que ha de protegerse es el bienestar del menor.
Al enmendarse nuestra legislación sobre la adopción en 1995, el legislador seguramente conocía la trayectoria evolutiva de esta figura jurídica en nuestra jurisdicción, y conocía el papel importante que había desempeñado este Tribunal en el desarrollo autóctono de ella. En particular, era evidentemente consciente de la necesidad de dejar a la discreción judicial la encomienda de pautar situaciones que no estuviesen reguladas específicamente por el esta-tuto y que surgiesen en el futuro relativas a este asunto. Se explica así la delegación expresa para ello dispuesta en el referido último párrafo del Art. 133 del Código Civil de Puerto Rico, supra.
H 1 — I
Aclarado lo anterior, me parece evidente que en el caso de autos encaramos una situación muy particular que, por no estar concretamente preceptuada en la legislación sobre adopción, nos toca resolver, conforme a lo que mejor con-venga al bienestar del menor. Tenemos ante nos el caso de una niña que, desde recién nacida, ha estado bajo la pro-tección y custodia de una pareja consensual heterosexual, que desde hace dieciséis (16) años convive como marido y mujer. Ambos desean adoptar a la menor, quien no ha co-nocido otro padre y otra madre que no sean el hombre y la mujer que ahora la quieren adoptar. Por estas circunstan-*240cias, los integrantes de la pareja aludida son las personas más idóneas para convertirse, mediante la adopción, en el padre y la madre legítimos de la menor, como lo reconoce la propia Procuradora de Relaciones de Familia.
No cabe duda de que cualquiera de los dos peticionarios por sí solos podría adoptar a la menor. Así lo dispone ex-presamente nuestro Código Civil. Por ello, la cuestión con-creta realmente ante nos es la siguiente: ¿qué conviene más para el bienestar de la menor, que sea adoptada por uno solo de estos dos padres afectivos o de crianza de ella, o que sea adoptada por ambos?
Como hemos señalado antes, uno de los objetivos de la adopción es crear, por ficción jurídica, relaciones análogas a las de la filiación legítima. Ex parte Warren, supra. Lo ideal es darle padre y madre al niño adoptado que sustitu-yan al padre y a la madre biológica, y que el niño logre integrarse plenamente con la familia adoptante. Por ello, no puede haber duda alguna, que en una situación como la de autos, lo más conveniente es que la pareja consensual, que son a quienes la menor conoce como su padre y su ma-dre, puedan ambos adoptarla. No tendría ningún propósito social de beneficio para la menor que sólo uno de ellos dos la adoptase.
Frente a esta innegable realidad sociológica, no está jus-tificado extender a esta situación tan particular el requi-sito general de que para que un menor sea adoptado por más de una persona, éstas deben estar casadas entre sí.
No tengo duda de que sería muy propio y deseable que la pareja en cuestión formalizara la relación que existe en-tre ellos contrayendo matrimonio. Pero también considero inconsecuente que el Estado los obligue a casarse, como condición para que puedan hacer juntos lo que cualquiera de ellos puede hacer individualmente. Aparte de lo vacuo que sería tal acto matrimonial, contraído careciendo del esencial elemento de auténtica voluntariedad, lo más probable es que la pareja ni llegue a casarse, porque tiene otra *241alternativa más conveniente a sus propósitos en este asunto. Sin contraer matrimonio, uno de los dos peticiona-rios puede adoptar a la menor, quien entonces continuará viviendo con la pareja consensual tal como ha sucedido hasta ahora. En resumen, pues, el resultado probable del dictamen mayoritario en el caso de autos no ha de ser la formalización de la unión consensual de la pareja en cuestión. Tampoco, ha de ser lo mejor para el bienestar de la menor. Sólo ha de lograrse con tal dictamen que en lugar de la menor tener padre y madre con todas las de la ley, sólo tendrá uno de ellos.(1) No veo cómo este resultado es lo que más le conviene a la niña en cuestión, ni al interés legítimo de la Mayoría por proteger la institución del matrimonio, que yo comparto plenamente. Es por ello que disiento del dictamen mayoritario.

 La otra consecuencia concebible del dictamen mayoritario sería que la pareja no adopte a la menor. Ello sería verdaderamente lamentable, porque entonces la niña no tendría todo el beneficio de la filiación legítima de parte de aquellos que han sido sus verdaderos padres, y las personas más idóneas para ello.